Citation Nr: 0403353	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1978 
to June 1998.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's low back disability is manifested by 
complaints of pain and discomfort.  There is moderate 
limitation of motion, and the disability is productive of no 
more than moderate disability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a low back disability have not been met at any 
time during the course of the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5292 (2003) and Diagnostic Code, 
5293 (prior to and since September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statements of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  In addition, in July 2003, the RO 
forwarded a letter to the veteran informing him about the 
VCAA and the duties that were established for VA.  The 
veteran was informed of what VA needed from him, where he 
should send any information, when he should send it, what 
evidence the VA had received, what the VA was responsible 
for, what the VA would do, how the veteran could help, and 
what the evidence must show.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that VA does not 
have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes several VA 
examination reports and private medical records.  The Board 
is not aware of any additional relevant evidence, which is 
available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding is not prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In addition, in the July 2003 letter sent to the veteran from 
the RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), Court addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service 
connected disability. Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) provides that 
slight limitation of motion of the lumbar spine warrants an 
evaluation of 10 percent.  Moderate limitation of motion 
warrants an evaluation of 20 percent.  Severe limitation of 
motion warrants an evaluation of 40 percent.

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral syndrome, was revised effective 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  When the law or regulations applicable to a claim 
change during the pendency of an appeal, the version more 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).  

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  

Under the revised criteria, Diagnostic Code 5293 provides 
that intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A Note to revised 
Diagnostic Code 5293 provides that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician. The Note also 
provides that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2003).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).  

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The Evidence

In February 1999, the RO granted service connection for a low 
back disability, and assigned a 10 percent evaluation 
effective from July 1, 1998.  This was based on service 
medical records which showed treatment in service for removal 
of a herniated disc and complaints of back pain.  The RO also 
considered a VA examination report dated in November 1998.  
On that examination, the veteran complained of back pain.  
Examination showed a scar in the lumbosacral area.  There 
were no paravertebral spasms noted with range of motion and 
no pain of the lumbosacral area with straight leg lifting.  
Flexion was to approximately 90 degrees.  Backward extension 
was to 10 degrees.  Lateral rotation was to 30 degrees 
bilaterally.  Lateral flexion was to 30 degrees bilaterally.  
X-rays showed transitional lumbar vertebra with narrowing of 
the L5-6 and a posterior bony spur from L5 inferiorly.  The 
diagnosis was, status post hemilaminectomy of L5/S1 secondary 
to herniated disc.  

The veteran testified before a hearing officer at the RO in 
June 1999.  He discussed his current complaints of daily 
pain.  He stated that he worked part time as a case monitor 
at a youth service organization.  He stated that he had not 
had treatment for his back complaints since service.  A 
complete transcript is of record.  

In August 1999, a private examiner noted that the veteran had 
marked decreased motion of the lumbosacral spine.  It was 
noted that diagnostic tests showed scar tissue formation at 
the L4-L5 with severe disc degeneration at L4-L5.  

There is an undated report of VA examination in the file.  
The examiner noted that this was the second examination for 
compensation and pension.  Flexion was to 60 degrees and then 
the veteran had pain.  Extension was to 10 degrees with pain.  
Lateral rotation was to 30 degrees and lateral flexion was to 
20 degrees.  The diagnosis was, status post lumbar discectomy 
with radiculopathy.  It was noted that the veteran was 
symptomatic with functional impairment.  

VA outpatient treatment records show that in December 1999, 
his forward flexion was from 30 degrees and extension was to 
5 degrees.  Lateral bending was from 5 to 10 degrees.  

In February 2000, the RO increased the veteran's rating to 20 
percent, effective from July 1, 1998.  

In November 2002, the veteran underwent a  VA orthopedic 
examination.  The claims file was reviewed by the examiner.  
The veteran's medical history was documented.  It was 
reported that currently the veteran  was working at a youth 
day treatment center, and had not lost any time from work.  
He stated that walking caused no pain.  Examination showed 
that there was no lumbar muscle spasm present.  He had 
flexion to 80 degrees.  Extension was to 20 degrees; right 
lateral bending was to 15 degrees; left lateral bending was 
to 5 degrees; and right and left rotation were to 20 degrees.  
There were no complaints of pain at all during range of 
motion and it was noted that there was no evidence of muscle 
weakness during range of motion.  No palpable tenderness was 
found in the lumbar spine area.  There was a 5-cm barely 
visible scar in the low lumbar area, midline.  The scar was 
noted to be nontender and did not interfere with function of 
the back.  The spine was erect with no listing.  X-rays 
showed degenerative endplate changes most notable at L1-2 and 
L5-S1 with mild disk space narrowing at L5-S1.  

On VA neurological examination in November 2002, the examiner 
noted that the claims file was available for review.  The 
veteran's medical history was noted.  The veteran complained 
of pain, aching and tightness in his back.  The examiner 
noted a midline lumbosacral surgical scar that was well 
healed and nontender.  There was no muscle tenderness or 
spasm.  Flexion of the lumbar spine was to 80 degrees.  
Extension was from 15 to 18 degrees.  The veteran could tilt 
to 35 degrees to either side and rotate to 45 degrees to 
either side.  It was noted that extension and flexion were 
reduced due to discomfort.  It was stated that there was no 
muscle atrophy.  It was reported that there was no weakened 
movement, incoordination, change in skin, or objective 
manifestation indicating disuse.  It was noted that the 
veteran's last severe episode was in August.  All reflexes 
were found.  The scar was note to be a few centimeters long, 
not tender and did not interfere with function.  The 
diagnoses were: lumbosacral articulation malformation; 
herniation nucleus pulposus at either lumbar four-five or 
lumbar five-sacral one; degenerative disk disease; and status 
post laminectomy with apparent epidural scar formation.  

Discussion

The Board finds that the overall limitation of motion of the 
lumbosacral spine has been moderate and thus does not warrant 
an evaluation in excess of 20 percent under Diagnostic Code 
5292.  While flexion was noted to be to 30 degrees on one 
occasion on outpatient treatment, this is considered to be no 
more than moderate limitation of motion.  The VA examination 
reports consistently show flexion to be only slightly limited 
(from 60 to 90 degrees as noted above).  Thus under this 
code, a rating beyond 20 percent is not warranted.  

Because bed rest has not been prescribed by a physician for 
the veteran's back pain, he has not had "incapacitating 
episodes" of intervertebral disc syndrome of the lumbosacral 
spine to be rated under revised Diagnostic Code 5293.  Nor 
does he have neurological manifestations of degenerative disc 
disease of the lumbosacral spine so as to permit a rating for 
combined orthopedic and neurologic manifestations under 
revised Diagnostic Code 5293.  

Under the former Diagnostic Code 5293, moderate 
intervertebral disc syndrome with recurring attacks warrants 
an evaluation of 20 percent and severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
warrants an evaluation of 40 percent.  The findings of the VA 
examination in November 2002 present a disability picture 
which more nearly approximates moderate rather than severe 
impairment, in that no neurological deficits were found and 
the only objective findings were no more than moderate 
limitation of motion in the lumbosacral region.  In addition, 
although the veteran has reported that he has flare-ups of 
back pain, the evidence does not show that any such flare-ups 
could be expressed in terms of additional limitation of 
motion.  It was stated that there was no muscle atrophy.  It 
was reported that there was no weakened movement, 
incoordination, change in skin, or objective manifestation 
indicating disuse.  Thus, an increased evaluation based on 
functional impairment is not supported by the record.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In sum, the 
schedular criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine have 
not been met.  

It is noted that the veteran has a scar of the low back.  The 
Board notes that effective August 30, 2002, VA's schedule, 38 
C.F.R. Part 4, was amended with regard to rating skin 
disabilities, to include scars.  Since there is no showing 
that the veteran's scar is tender, painful, limits motion, 
exceeds an area of 6 square inches, or is unstable, a 
separate rating for scars is not warranted under 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.40, 4.41 (2003); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (effective prior to and after 
August 30, 2002).  See Estaban v. Brown, 6 Vet. App. 259 
(1994).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran. See 38 C.F.R. §§ 
4.1, 4.2. (2003). Additionally, the potential application of 
various provisions of the Code have been considered whether 
or not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's back problems have markedly 
interfered with his employment or resulted in frequent 
hospitalizations.  The veteran is employed and he has 
reported that he has not lost any time from work due to his 
back.  In addition, there is no record in the file of any 
hospitalizations due to the veteran's back disability.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent for a low 
back disability, the benefit of the doubt doctrine does not 
apply on those issues. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An evaluation in excess of 20 percent for a low back 
disability is denied.  



	 ____________________________________________ 
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



